Citation Nr: 0401571	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  02-21 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic low back 
disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

William J. Jefferson  III, Counsel


INTRODUCTION

The veteran had active service from December 1963 to December 
1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  Any low back injury suffered during the veteran's active 
duty service was acute in nature and had resolved by the time 
of his discharge from service. 

2.  Chronic low back disability was not manifested during the 
veteran's active duty service or for many years after such 
service, nor is the veteran's current low back disability 
otherwise related to such service. 


CONCLUSION OF LAW

Chronic low back disability was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

Concerning the veteran's claim of service connection for 
chronic low back disability, the Board finds that there has 
been substantial compliance with the notice provisions set 
forth in the new law and regulations.  He has been notified 
of the applicable laws and regulations which set forth the 
criteria for entitlement to service connection.  Moreover, 
the discussions in the rating decision and statement of the 
cases have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Additionally, by letter in October 2001 the veteran 
was also advised of the types of evidence necessary to 
substantiate his claim as well as the types of evidence VA 
would assist him in obtaining and his responsibilities with 
regard to identifying pertinent evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Considering the 
foregoing, the Board therefore finds that the notice 
requirements of the new law and regulation have been met.   

The Board also finds that the VCAA assistance requirements 
have been met in this case.  The record includes the 
veteran's service medical records as well as post-service 
medical records.  The veteran has not identified any 
additional evidence pertinent to his claim.  While the 
veteran has not been afforded a VA medical examination with 
etiology opinion, as more particularly explained in the 
following decision, the information and evidence of record 
contains sufficient competent medical evidence to decide the 
claim.  38 C.F.R. § 3.159(c)(4).   

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument, as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice him.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992).

Law and Regulations

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Factual Background

The veteran's entire service medical records are absent for 
any complaints, symptoms, or findings referable to a low back 
injury or a low back disorder, including arthritis.  Service 
medical records dated on various occasions in 1965, 1966, and 
1967 document complaints and clinical findings related to 
various disorders, but do not reference the low back.  The 
veteran's spine was clinically evaluated as normal at the 
time of discharge examination in November 1967. 

A private medical record dated in September 1993 reveals that 
the veteran received treatment for right thigh paresthesia of 
several weeks duration.  A history of back pain since 
military service in 1964 was reported.  The diagnostic 
assessment was osteoarthritis of the lumbosacral spine.  
Subsequent private medical records reveal a history of 
lumbosacral disc disease and treatment for low back pain, 
lumbosacral strain, and osteoarthritis.  In December 1993 a 
private medical entry revealed a history of low back pain, 
which had increased acutely while pushing a car.  In December 
1994, X-rays of the lumbar spine were reported as normal.

In a January 2001 private neurological report it was 
indicated that the veteran presented for complaints of low 
back and left lower extremity pain.  A history of 
intermittent pain for years following a fall on a boat was 
reported.  It was indicated that the veteran was never 
particularly bothered (by the pain) and it did not limit his 
activities.  He experienced occasional low back pain and left 
leg fatigue when driving.  It was reported that left leg pain 
had become quite persistent in the last six months.  The 
report revealed that a January 2001 CT scan of the lumbar 
spine showed hypertrophy of the articulating facets at 
L2,3,4, and L4, 5 and at L5, S1 producing lateral stenosis, 
along with moderate stenosis at L2-L5, bulging discs 
bilaterally at L3, 4, L4, 5 and L5, S1.  There was a question 
of disc herniation at L4,5.  The pertinent diagnostic 
impression was:  Multilevel spinal stenosis and lateral 
recess stenosis; lower back pain and left lower extremity 
radiculopathy secondary to #1.  

In late January 2001, a laminotomy and discectomy, L4-L5, 
left was performed at a private medical facility.  The final 
hospital diagnosis was: Herniated nucleus pulposus, L4-5; 
left lower back pain and left sciatica secondary to number 
one; temporary left sciatica with give-way weakness of the 
left lower extremity.  

In an April 2001 statement from a private physician of 
neurology, it was reported that the veteran had been a 
patient since January 2001, and that he had received 
treatment for radiating low back pain.  The veteran had 
reported a history of chronic low back pain that developed 
during service when he fell backwards onto a steel object on 
a boat.  It was indicated that the veteran was injured very 
badly and that he suffered for his remaining years with a 
chronic aching back.  The physician stated that it was 
possible that the veteran may have produced sufficient disc 
damage to the lumbar spine to initiate a degenerative process 
culminating in a herniated disc at L4, 5 on the left side.  
It was stated that the process of degeneration may have been 
initiated by the fall that he had onto his lower back.  

In a May 2001 statement a private physician reported that the 
veteran had been a patient since 1989.  The veteran's history 
of injuring his back during service was reported. It was 
indicated that the veteran had been seen on and off for 
exacerbations of low back pain, and that he had been referred 
to a neurologist.  The physician opined that it was within 
the realm of medical possibility that the veteran may have 
produced significant disk damage to his lumbar spine to 
initiate the degenerative process, which finally led him to 
needing surgery.   

In a statement from the veteran dated in October 2001, he 
reported that in Late 1964 or early 1965 while serving in the 
Marine Corps, he landed in Spain and while standing on a 
landing craft on a beach that was being loaded, he fell back 
into the boat and landed on a steel lifting ring on his back.  
The veteran stated that his back hurt, and that a corpsman 
wanted to send him to his ship, but the veteran thought that 
he was ok.  He reported that he had had chronic low back pain 
radiating down his left leg since the injury, and that he had 
had surgery on his back and although he was better he 
continued to have back pain.                       

Analysis

The essence of the veteran's contentions is that his current 
low back disability is related to an injury suffered in late 
1964 or early 1965.  He has indicated that he continued to 
suffer low back pain from that time on.  However, the 
veteran's contentions made many years after the claimed 
injury are simply not supported by the evidence of record.  
Although he was seen for various medical complaints in 
service on numerous occasions from 1965 on, service medical 
records do not document any low back complaints.  These are 
exactly the records where one would expect to find such 
complaints, and the fact that he sought medical treatment for 
various other disorders after the time of the claimed low 
back injury would suggest that he would also have voiced low 
back complaints if he in fact was suffering low back 
symptomatology.  The Board also believes it significant that 
trained medical personnel found the veteran's spine to be 
clinically normal at the time of his separation examination 
in November 1967.  Even more significant is the lack of 
supporting evidence of low back complaints or symptoms for 
many years after service.  The evidence of record compels a 
finding that the low back injury which the veteran claims to 
have suffered in late 1964 or early 1965 was an acute injury 
which resolved without leaving chronic residual disability.  
While there is no question that the veteran currently suffers 
low back disability, the preponderance of the evidence is 
against a finding that his current low back disability is 
related to the claimed inservice back injury. 

Recent medical evidence includes statements from private 
physicians to the effect that the veteran's current low back 
disorder may have been caused by a reported injury that he 
sustained during service when he fell on a metal object while 
on a boat.  It is noteworthy that the Board may only consider 
independent medical evidence to support its findings.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  However, it is 
apparent that the medical opinions offered are based entirely 
on the veteran's reported medical history.  A mere recitation 
of the veteran's self-reported lay history does not 
constitute competent medical evidence of diagnosis or 
causality.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); 
LeShore v. Brown, 8 Vet. App. 406 (1995) (unenhanced medical 
information recorded by a medical examiner).  Moreover, the 
physician's statements are speculative and not definitive 
with regard to the etiological relationship between the 
reported service injury and the veteran's current chronic low 
back disorder.  They only suggest that it is within the realm 
of medical possibility that a relationship exists, not that 
it is at least as likely as not that the current low back 
disability is related to the claimed injury.  There is also 
no indication from the record that the physician's had 
availability of the veteran's claims folder and the entire 
evidentiary data in rendering their opinions.  

Based on the foregoing, it must be concluded that the private 
physician's statements are therefore of minimal probative 
value in light of contrary contemporaneous medical evidence 
showing no low back complaints during service, a clinically 
normal spine at the time of discharge examination, and no low 
back complaints or symptoms for many years after service.  
After reviewing the record as a whole, the Board finds that 
the information and evidence of record contains sufficient 
competent medical evidence to decide the claim.  Therefore, a 
VA examination with etiology opinion is not necessary in this 
case.  38 C.F.R. § 3.159(c)(4).    

The Board has also considered the veteran's lay statements 
concerning his reported service back injury.  However, a 
layperson is competent to describe symptoms, but is not 
competent to offer evidence which requires medical knowledge 
such as opinions as to medical etiology.  It has been 
determined that laypersons generally lack the expertise 
necessary to opine on matters involving medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
 
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  In the present case, the weight of the 
evidence is against the veteran's claim, and service 
connection for a chronic low back disability is therefore not 
warranted.


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



